DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         RCE
The request filed on 09/08/2022 for a request for continued examination (RCE) under 37 CFR 1.114 (d) is acceptable and a RCE has been established. An action on the RCE follows.
     Response
Applicant’s response and amendment on August 09, 2022 have been noted Claims 1 and 12 have been amended. Rest of claims remains unchanged. 
Claims 1-20 are pending.
Claims 1-17 within the species of SEQ ID NO: 54 and NA with an amino acid at position 148 as Isoleucine (I) are considered. Therefore, the selected species read on clams 1-3, 10-11 and 13-17. 
Claims 12 and 18-20 are withdrawn from consideration because they are not contain the limitation of the elected species of amino acid position of 148 is Isoleucine (I). These claims are not considered. contained the elected sequence of SEQ ID NO: 54. 
Applicants are reminded that some of the claims including the one or more that do not read on the elected species or the scope does not all read on the elected species should be amended to reflect the examination on the merits. Because the interference searches of the claimed SEQ ID NO: 54 with substitutive mutation of 148 as isoleucine (I) have indicated that some of the claimed NA sequence do not have such limitation as the independent claim 1 required. Applicants are also reminded that the support for the all combination of isolated genetically reassorted influenza viruses should be supported by the specification as it was originally disclosed for the possibly rejoining practice upon the independent claim is in condition for allowance. Please provide a detail support for such claims in pages or line of pages. 
   Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The rejections of Claims 1 and 3-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of element i.e. failing to cite a reference sequence for the claimed amino acid mutation(s) sequence to a reference sequence has been removed necessitated by Applicants’ amendment. 
However, claim 2 is still rejected for citing that the selected NA encodes two or more of lysine or isoleucine at residue 148 because it is unclear how one amino acid residue 148 can contain two or more lysine or isoleucine? Please explain and/or make suitable amendment if it is necessary.
Claims 15 and 16 are rejected under 112 2nd paragraph because the claims do not cited what the reference sequences for each of the cited amino acid mutations are based from for the same reason stated in the last office action: the structural relationship of the claimed product is missing, this structure is the key element to be used for determining the structural characteristics of the claimed product. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-11,13-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,197,926B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims drawn to an isolated recombinant influenza virus comprising a selected NA viral segment encoding a plurality of selected residues in NA, wherein the selected NA viral segment does not encode a NA having a threonine (T) or lysine (K) at residue 148 although it is not directed to encode Threonine or Lysin but they are also not exclusively require the 148 as lysine (K) but it is only an optional choice. In addition the amino acid requirement at the other positions meet with all of the amino acid requirements cited in the rejected claims 4-10 or the other choices cited in the reference claims do meet the limitations of no an aspartic acid (D) at position 151, no asparagine (N) at position 245, no threonine at position 329, no lysine at position 344, no a glycine (G) at position 346, no a histidine (H) at residue 347, and no a threonine at position 369, which are required by the rejected claims. Therefore, this isolated recombinant influenza virus cited in the reference claims and method for making and using the same meet the limitation of the generically claimed influenzas virus cited in the rejected claims. Therefore, they are either obviously read on each other rather than distinct each from other.  An obvious-type double patenting rejection is appropriate where the conflict claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (fed. Cir. 1985). 
Therefore, Claims 1, 4-11,13-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,197,926B2.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  please spell out the short abbreviation of NA, PA, PB1, PB2, NP, M and NS.  Appropriate correction is required.
Claim 3 is free of rejection but it is not allowed as it depends on the rejected claim 1. So it is listed in the objected claim. 
    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648